United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, PLAZA STATION,
Pasadena, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1620
Issued: February 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 10, 2006 appellant filed a timely appeal from an August 11, 2005 merit decision
of the Office of Workers’ Compensation Programs determining her wage-earning capacity and a
May 11, 2006 hearing representative’s decision affirming the wage-earning capacity
determination and addressing her pay rate for compensation purposes. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the appeal.
ISSUES
The issues are: (1) whether the Office properly reduced appellant’s compensation to zero
effective September 14, 2004 on the grounds that her actual earnings as a video coding systems
technician fairly and reasonably represented her wage-earning capacity; and (2) whether the
Office properly determined her pay rate for compensation purposes for the period August 7,
2000 to September 14, 2004.

FACTUAL HISTORY
On January 25, 2001 appellant, then a 43-year-old window clerk, filed an occupational
disease claim alleging that she sustained a neck and right elbow condition due to factors of her
federal employment. Her supervisor indicated on the claim form that she stopped work on
April 7, 2000 for personal reasons. The Office accepted the claim for cervical and right shoulder
strain.1
The Office paid appellant’s compensation for disability beginning August 7, 2000 based
on her pay rate in effect on March 10, 2000. In an internal memorandum dated June 13, 2002,
the Office noted that appellant claimed compensation beginning March 10, 2000 but the medical
evidence was insufficient to establish entitlement to compensation prior to August 7, 2000. The
Office determined that appellant would be paid compensation based on her March 10, 2000 pay
rate of $39,515.00 a year, or $759.90 per week, to prevent a possible overpayment of
compensation. The Office noted that it would owe appellant additional compensation based on
her August 7, 2000 pay rate of $39,869.00 per year if she did not establish entitlement to
compensation beginning March 10, 2000.
On February 20, 2004 the employing establishment offered appellant a position as a
modified mail processing clerk working in the video coding systems unit at the same grade and
step as her current date-of-injury position. In a report dated February 25, 2004, her attending
physician, Dr. David W.P. Huang, a Board-certified orthopedic surgeon, opined that she “should
be able to perform her job as described.”
On September 14, 2004 appellant returned to work as a video coding systems technician
with wages of $43,644.00 per year. In a letter dated September 28, 2004, the Office informed
appellant that it was reducing her compensation to zero as her actual earnings of $855.69 per
week as a video coding systems technician equaled her earnings in her date-of-injury position.
In a report dated March 7, 2005, Dr. Huang diagnosed a cervical spine sprain. On
April 18, 2005 he noted that appellant related that working the night shift aggravated her neck,
shoulder and upper back conditions because she slept poorly. Dr. Huang stated: “If possible,
[she] should have her working hours moved to the day shift.”
On December 15, 2005 the Office informed appellant of its preliminary determination
that an overpayment in the amount of $5,622.23 existed because she received compensation for
total disability from August 7 to November 4, 2000 while also receiving paid leave from the
employing establishment.2 The Office noted that it paid appellant compensation from August 7,
2000 through September 13, 2004 based on pay rate date of March 10, 2000, with an annual
salary of $39,515.00 or $759.90 per week. The Office found that it should have paid appellant
1

By decision dated August 8, 2001, the Office denied appellant’s claim after finding that the medical evidence
was insufficient to establish that the claimed condition was due to factors of her federal employment. In a decision
dated May 21, 2002, an Office hearing representative reversed the August 8, 2001 decision and accepted the claim
for cervical and right shoulder strain.
2

The Office noted that it excluded from its overpayment calculations 24 hours from October 10 to 13, 2000 and 6
hours from November 3 to 4, 2000 when appellant was on leave without pay.

2

based on her salary of $39,869.00 or $766.71 per week, which was in effective the date disability
began on August 7, 2000. The Office calculated the amount owed her for the period August 7,
2000 through September 13, 2004 using the correct pay rate, $1,070.30 and subtracted this
amount from the overpayment of $6,692,62 to find a total overpayment of $5,622.23. Appellant
requested a telephone conference on the overpayment on January 14, 2005.3
By decision dated August 11, 2005, the Office reduced appellant’s compensation to zero
effective September 14, 2004 based on its finding that her actual earnings as a video coding
systems technician fairly and reasonably represented her wage-earning capacity. The Office
noted that her actual earnings as a video coding systems technician met or exceeded that of her
job held on the date of injury. The Office found that the updated weekly pay rate for the job
appellant held on August 7, 2000, the date disability began, was $855.69, which equaled her
current actual earnings in her present position.
On September 6, 2005 appellant requested an oral hearing on the August 11, 2005 wageearning capacity determination. She contended that the Office erroneously paid her only
75 percent of her lost wages and that the employing establishment failed to allow her to return to
work for four years. Appellant calculated the amount of money that she lost because she did not
earn annual leave, sick leave, get a tax refund or have funds put in a retirement fund. She also
argued that she should work the day rather than the night shift due to health concerns.4
At the hearing, held on February 22, 2006, appellant confirmed that she received the
same wages in her current job as in her date-of-injury position. She argued that she was
erroneously compensated for only 75 percent of her lost salary. Appellant argued that the
employing establishment wrongly failed to provide her work. She also raised issues regarding
the preliminary finding of an overpayment of compensation.
By decision dated May 11, 2006, the Office hearing representative affirmed the
August 11, 2006 decision. She found that the Office properly reduced appellant’s compensation
to zero based on her actual earnings. The hearing representative further found that appellant
received compensation based on an inaccurate pay rate but that this was remedied by the Office
offsetting the amount owed because of the pay rate error from an overpayment that existed
because she received compensation from the Office and leave from the employing establishment.
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of the Federal Employees’ Compensation Act5 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by her actual earnings if her actual earnings fairly and reasonably represent her
wage-earning capacity.6 Generally, wages actually earned are the best measure of a wage3

The record does not contain a final overpayment decision.

4

In an October 28, 2005 report, Dr. Huang opined that appellant could continue working modified duties.

5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

3

earning capacity and in the absence of showing that they do not fairly and reasonably represent
the injured employee’s wage-earning capacity, must be accepted as such a measure.7 The
formula for determining loss of wage-earning capacity based on actual earnings, developed in the
Albert C. Shadrick decision,8 has been codified at 20 C.F.R. § 10.403. The Office calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings
by the current pay rate for the date-of-injury job.9 Office procedures provide that a
determination regarding whether actual earnings fairly and reasonably represent wage-earning
capacity should be made after an employee has been working in a given position for more than
60 days.10
ANALYSIS -- ISSUE 1
The Board finds that appellant’s actual earnings as a video coding systems technician
fairly and reasonably represent her wage-earning capacity. On February 20, 2004 the employing
establishment offered her the position of modified mail processing clerk in the video coding
systems unit. Appellant’s attending physician, Dr. Huang, opined on February 25, 2004 that she
could perform the duties of the offered job. She returned to work on September 14, 2004 and
continued working in the position through August 11, 2005, the date the Office issued its formal
loss of wage-earning capacity determination. Appellant worked in the position for more than
60 days and there is no evidence that the position was seasonal, temporary or make-shift work
designed for her particular needs.11 On April 18, 2005 Dr. Huang noted that appellant reported
increased symptoms in her neck, shoulder and upper back because of difficulty sleeping. He
opined that she should work the day shift “if possible.” Dr. Huang’s finding that appellant
“should” work the day shift is equivocal in nature and appears based on appellant’s complaints
rather than an independent finding by the physician; consequently, it is of diminished probative
value.12 As there is no probative evidence that appellant’s wages in her position did not fairly
and reasonably represent her wage-earning capacity, they must be accepted as the best measure
of her wage-earning capacity.13
As appellant’s actual earnings in her video coding specialist position fairly and
reasonably represent her wage-earning capacity, the Board must determine whether the Office
7

Lottie M. Williams, 56 ECAB ___ (Docket No. 04-1001, issued February 3, 2005).

8

Albert C. Shadrick, 5 ECAB 376 (1953).

9

20 C.F.R. § 10.403(c).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (December 1993).
11

Elbert Hicks, 49 ECAB 283 (1998); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.7(a) (July 1997).
12

Kathy A. Kelley, 55 ECAB 206 (2004) (medical opinions that are speculative or equivocal in character have
little probative value); Earl David Seale, 49 ECAB 152 (1997) (a physician’s report is of little probative value when
based on a claimant’s belief rather than a doctor’s independent judgment).
13

See Loni J. Cleveland, supra note 6.

4

properly calculated her wage-earning capacity based on her actual earnings. The Board finds
that the Office properly found that appellant had no loss of wage-earning capacity based on her
actual earnings. Appellant’s current weekly earnings of $855.69 per week equaled the current
weekly wages of her position on August 7, 2000, the date disability began. Therefore, she had
no loss of wage-earning capacity under the Shadrick formula.
LEGAL PRECEDENT -- ISSUE 2
Section 8105(a) of the Act provides: “If the disability is total, the United States shall pay
the employee during the disability monthly monetary compensation equal to 66 2/3 percent of
[her] monthly pay, which is known as [her] basic compensation for total disability.”14 Section
8110(b) of the Act provides that total disability compensation will equal three fourths of an
employee’s monthly pay when the employee has one or more dependents.15 Pay rate for
compensation purposes is defined in section 8101(4) as the monthly pay at the time of injury, the
time disability begins or the time disability recurs, if the recurrence is more than six months after
returning to full-time work, whichever is greater.16
ANALYSIS -- ISSUE 2
The Office accepted that appellant sustained cervical and right shoulder strain. Appellant
requested compensation for disability beginning March 10, 2000. Pay rate for compensation
purposes is defined in section 8101(4) as the monthly pay at the time of injury, the time disability
begins or the time disability recurs, if the recurrence is more than six months after returning to
full-time work, whichever is greater.17 The Office paid appellant compensation for disability due
to her employment injury beginning August 7, 2000. The Office indicated that it used the pay
rate in effect on March 10, 2000 in order to prevent an overpayment of compensation if she
subsequently established entitlement to disability compensation beginning that date. The Office
acknowledged that it would owe appellant additional compensation based on the pay rate in
effect on August 7, 2000 if she did not establish entitlement to compensation for disability
beginning March 10, 2000. Appellant did not establish entitlement to compensation prior to
August 7, 2000 and thus the Office should have paid her based on a pay rate of $766.71 per
week, the date disability began.
The hearing representative, in her May 11, 2006 decision, found that the Office owed
appellant compensation because it paid her at an inaccurate pay rate. She found, however, that
the Office corrected the error by subtracting the amount owed to appellant because she received
compensation at an inaccurate pay rate from the overpayment that existed because she received
compensation for total disability from August 7 to November 2, 2000 while also receiving leave
from the employing establishment. Such an offset is not allowed, however, as it permits an
unrestricted recovery of the offset portion of the overpayment without regard to the factors set
14

5 U.S.C. § 8105(a).

15

5 U.S.C. § 8110(b).

16

5 U.S.C. §§ 8101(4); 8114; see also 20 C.F.R. § 10.5(s).

17

Id.

5

forth for considering waiver in the Office’s regulations, which denies administrative due process
with respect to the amount offset.18 The decision will be, therefore, set aside and remanded for
further development.
Appellant argued that the Office erred in paying her only 75 percent of her salary. She
also contended that she lost retirement and leave earnings. Section 8110(b) of the Act provides
that total disability compensation will equal three fourths of an employee’s monthly pay when
the employee has one or more dependents.19 Neither the Office nor the Board has the authority
to enlarge the terms of the Act or to make an award of benefits under any terms other than those
specified in the statute.20
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation to zero
effective September 14, 2004 on the grounds that her actual earnings as a video coding systems
technician fairly and reasonably represented her wage-earning capacity. The Board further finds
that the Office improperly determined appellant’s pay rate for compensation purposes for the
period August 7, 2000 to September 14, 2004.

18

See Michael A. Grossman, 51 ECAB 673 (2000).

19

Supra note 15.

20

Danny E. Haley, 56 ECAB ___ (Docket No. 04-853, issued March 18, 2005).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2006 is affirmed in part, set aside in part and the case is
remanded for further proceedings consistent with this decision of the Board. The decision dated
August 11, 2005 is affirmed.
Issued: February 28, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

